Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands) December 31 A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables Inventories Other current assets Totalcurrent assets LONG-TERM TRADE RECEIVABLES SEVERANCE PAY FUND, net 6 PROPERTY AND EQUIPMENT, net INTENGIBALE ASSETS, net Totalassets $ $ Liabilities and capital deficiency CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A Convertible subordinated notes, series B 18 44 Total current liabilities LONG-TERM LIABILITIES: Deferred income Convertible subordinated notes, Series A - Convertible subordinated notes, Series B Long Term Liabilities - Long-term convertible loan from shareholders Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITY Total liabilities CAPITAL DEFICIENCY Share capital - ordinary shares of no par value Warrants Accumulated deficit ) ) Accumulated other comprehensive income 67 ) Treasury shares, at cost (2,644,839 ordinary shares) ) ) Totalcapital deficiency ) ) Total liabilities and capital deficiency $ $ ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (U.S. dollars in thousands, except per share data) Year ended December 31 REVENUES $ $ $ COST OF REVENUES ) ) ) GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES - net ) ) ) SELLING, GENERAL AND ADMINISTRATIVEEXPENSES ) ) ) OTHER INCOME (EXPENSES) 14 ) OPERATING LOSS ) ) ) FINANCIAL EXPENSES - net ) ) NET LOSS $ ) $ ) $ ) Other comprehensive loss: Gain (Loss) on available-for-sale marketable securities ) - ) ) COMPREHENSIVE LOSS FOR THE YEAR $ ) $ ) $ ) LOSS PER SHARE (“EPS”): Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF EPS (in thousands): Basic Diluted
